Opinion by
Mr. Justice Mestbezat,
We are all of opinion that the learned chancellor was right in dismissing the bills in these cases.
It is clear that aside from the proviso in the habendum clause, Louisa Ella Lansberry took a fee simple title in the real estate under the Robert Lansberry deed. The appellants claim under the proviso, but by its express terms they take no estate unless their mother, Louisa Ella Lansberry, “should survive her husband.” As both Louisa and her husband were living at the time the bill was filed and are still living, it is difficult to see what *587standing the appellants have to attack the appellees’ title to the real estate in controversy. Be this as it may, however, and conceding that Louisa took a life estate by the deed of Robert Lansberry and wife, the interests of the children were contingent and were divested by the proceedings in the common pleas and the deed of January 24, 1881. The deed of Robert Lansberry and wife did not grant to Louisa Ella Lansberry a life estate with remainders in fee to the latter’s children, but the interests of the children are, by the habendum proviso, expressly made contingent upon their mother surviving their father. In the event of such survivorship only, “the above described estate is to immediately vest in her children.” If the children have any interest or estate . in the premises, it was acquired by this clause of the proviso, and, therefore, the estate of the children depends upon the contingency of their mother surviving their father, and vests only on the happening of such contingency.
We do not think there is any merit in the contention that the petition presented to the common pleas under the Price act did not contain sufficient jurisdictional facts to authorize the court to decree a sale of the interests of the children in the real estate. The objection is that the petition does not set forth an explanation of the title and the intention to defeat the contingent remainders, as required by the proviso to the fifth section of the Act of April 18, 1853, P. L. 503, 4 Purd. 4024. But this view results from a misapprehension of the contents of the petition. It avers the execution and recording of the deed from Robert Lansberry and wife; quotes totidem verbis the habendum including the proviso under which the children acquire any interest or estate they may have; sets forth that the purchase money, subject to the life estate of their mother, is to belong to the children then born and those that may thereafter be born; and that the deed is to convey a fee simple estate to the grantee. We think this complies with the provisions of the *588act of 1853, so far as the petition is required to set forth an explanation of the title and the intention to defeat the remainders. It would have been better had the averment of these facts been direct instead of being in the form in which they appear, but the petition leaves no doubt as to the title and the purpose of the parties in making the sale to bar the estate of the children. The power of the court on proper application to authorize the sale under the act of 1853, enlarged by the Act of June 14, 1897, P. L. 144, is unquestioned, and the former act specifically provides that the title of the purchaser “shall be unprejudiced by. any error in the proceedings of the court.” The court having jurisdiction and the act imposing on it certain duties of investigation before making the decree of sale, we must assume after the expiration of more than a quarter of a century, in the absence of anything to the contrary being disclosed, that it performed those duties and required the petitioners to comply with the provisions of the statute before the decree was entered. Omnia prsesumuntur rite et solemniter esse acta, donee probetur in contrarium. We think the petition is sufficient to confer jurisdiction on the common pleas, and that the deed of January 24, 1881, conveyed a fee simple title to the purchaser.
Both appeals are dismissed at the costs of the appellants.